Morphy, J.
This suit is brought on two promissory notes, one of $1103 15, drawn by Allen and Devergés, to the order of, and endorsed by Townsley, Prieur, and Company, and paid by the plaintiff, and the other, of $300, drawn by the same parties to the order of the plaintiff. The defence set up by Allen, who alone answered, is, substantially, that the notes sued on, though given in *533the partnership name of Allen and Devergés, were subscribed by Devergés without the knowledge and consent of the respondent, and for the satisfaction of some private debt of the former, and that the said notes were antedated, having been given after the dissolution of the co-partnership between them ; all which facts are averred to have been within the knowledge of the plaintiff. There was a judgment below against the defendant, Allen, from which he has appealed.
To substantiate the averments of his answer, the defendant, Allen, propounded to the plaintiff interrogatories on facts and articles ; but the answers of the latter, entirely negative the defence set up. Nor has any thing been legally proved, by the testimony of the witness taken under a commission. So far as it goes to support the defence relied on, it rests in a great measure on hearsay, and does not show in the plaintiff any knowledge of the facts stated in the answer.

Judgment affirmed.